Case: 16-10966      Document: 00513858180         Page: 1    Date Filed: 02/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-10966                                FILED
                                  Summary Calendar                       February 1, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MIKE ROBERT SALINAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:16-CR-15-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Mike Robert Salinas pleaded guilty to bank robbery, a violation of 18
U.S.C. § 2113(d).      After service of his original sentence, the district court
revoked Salinas’s supervised release.              It sentenced Salinas above the
guidelines policy range of eight to 14 months to 18 months of imprisonment
and stated, “I believe this addresses the issues of adequate deterrence and




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10966     Document: 00513858180      Page: 2   Date Filed: 02/01/2017


                                  No. 16-10966

protection of the public.” Salinas argues that the district court failed to provide
a meaningful explanation for imposing a sentence above the advisory range.
      As Salinas concedes, our review is for plain error because he failed to
object in the district court to the judge’s explanation of the above-range
sentence. See United States v. Whitelaw, 580 F.3d 256, 260 (5th Cir. 2009).
Under plain-error review, Salinas “must show an error that is clear or obvious
and affects his substantial rights.” Id. The district court commits a clear or
obvious error when it fails to state reasons for a sentence outside the guidelines
range. Id. at 262. However, the district court need not engage in a “checklist
recitation of the [18 U.S.C. §] 3553(a) factors.” United States v. Smith, 440
F.3d 704, 707 (5th Cir. 2006). This court may infer a district court’s reasons
from the record. Whitelaw, 580 F.3d at 263.
      The record reflects that the court explicitly considered deterrence and
protection of the public in imposing the above-range sentence upon revocation
and implicitly considered Salinas’s history and characteristics. § 3553(a)(1),
(a)(2)(B)-(C); Whitelaw, 580 F.3d at 263-64.       Although the district court’s
statement in imposing sentence was brief, the explanation was sufficient in the
context of the revocation hearing. Salinas thus has not shown clear or obvious
error, nor has he shown that any potential error affected his substantial rights,
as he has not demonstrated that a more thorough explanation would have
resulted in a lower sentence. See Whitelaw, 580 F.3d at 264-65.
      Finally, Salinas suggests that this court should overrule Whitelaw and
hold that a judge’s failure to explain a sentence deprives the defendant of
meaningful appellate review. However, this court may not overrule Whitelaw
without an en banc or a superseding Supreme Court decision. United States v.
Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002). For these reasons, the
judgment of the district court is AFFIRMED.



                                        2